Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 11, and 16, Applicant recites “instructs the UAV to create a specific package assignment for the UAV”.  Neither the originally filed nor presently filed specification include written description supportive of the ability of a UAV to create a specific package assignment for the UAV or the provision of instruction for carrying out such behavior by the transport-provider computing system.  Accordingly, this limitation constitutes new matter related to the priority date claimed and is additionally not supported by the presently filed written description.

Claims 2-10, 12-15, and 17-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka (US 2017/0286892) in view of in KAO (US 2017/0270466).
As per claim 1, Studnicka teaches a method comprising: 
receiving, at a transport-provider computing system, an item provider request for transportation of a plurality of packages ([0046] “a package delivery request”, 302, Fig. 3, also [0049] “the system may specify the number of package the UAV is going to carry”) from a loading location (303, Fig. 3, [0050] “may determine the location from which the shipment will originate”) at a given time ([0053] “depend on the estimated time requested/needed for deliver” and [0064] “estimated delivery times”)
assigning, by the transport-provider computing system and to an unmanned aerial vehicle (UAV) (304, Fig. 3) of a plurality of UAVs ([0053] “the system may employ a plurality of UAVs”), a transport task to the respective UAV, wherein the transport task: 
(i) instructs the UAV to deploy to the loading location and perform a package pick-up  ([0010] “the UAV may find an pick up the package for loading” “identify packages based on scanned images”, 304, Fig. 3, [0052] “the system may determine which UAV will carry the package for shipment.”  “the UAV may be selected based [] on the shipping location determined at operation 303” and [0051] “the system may determine the originating location based on the merchant that the order is associated with.  For example, a merchant may provide information [] regarding which location or locations that products [] are to be shipped from” While Studnicka does not explicitly disclose a step providing an explicit instruction to deploy to the loading location, such step is implicit that a UAV is sent to a loading location as the reference discloses determining a loading location and the UAV manifesting at such location to continue with the additionally disclosed steps.  See MPEP 2144.01) and 
(ii) instructs the UAV to create a specific package assignment for the UAV by upon arriving at the location, picking up a package at the loading location containing packages that are ready for delivery ([0054] “At operation 305, the system may determine when a UAV receives a package to be delivered.  In some examples, a user, employee or other individual may load the package onto the UAV.   As part of the loading process, the UAV may scan a package slip for a received package and relay the scanned package information to a server of the system.”  “The UAV may relay the package information to the server of system along with information that identifies the UAV. In this manner, the system may determine and track which UAV has received the package and confirm that the UAV is ready to deliver the package.” Also ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package”).

Studnicka does not explicitly disclose that upon arriving at the location, picking up, according to a predetermined order, a package disposed on a corresponding loading pad of a plurality of loading pads located at the loading location and containing packages that are ready for delivery.  However, in a related invention, Kao teaches the routing of automated vehicles to loading areas for controlling loading operations of such vehicles based upon a processing sequence (Abstract See [0073] “The processor 35 models the processing sequences of the purchasing requests, the loading zones, the pickup sequences of the articles, and the AGVs into arrays”  [0067] “the processor 35 may be configured to execute an optimization routing procedure to define the loading zones [], the assignment of AGVs [] the processing sequence of the purchasing request [] for generating the optimal routing plan” see also claim 1” assigning, by the processor, one automated guided vehicles to each of the loading zones defined for picking up the articles required in the respective loading zone; determining, by the processor, the processing sequence of the purchasing requests; and generating, by the processor, a routing plan for controlling loading operations of the automated guided vehicles according to the purchasing requests, the processing sequence, and the floor plan data such that the routing plan satisfies at least one constraint, the constraint comprising at least one delivery time constraint for each purchasing request and a cost constraint.”).  It would have been obvious to modify Studnicka with upon arriving at the location, picking up, according to a predetermined order, a package disposed on a corresponding loading pad of a plurality of loading pads located at the loading location and containing packages that are ready for delivery.in order allow the vehicle to satisfy the logistics demands and constraints placed upon the fulfilment system by operating models or other decision means.

identifying, by the transport-provider computing system, the package picked up by the UAV  while or after the UAV picks up the package ([0056] “have the UAV scan the package” and [0054] “the UAV may scan a package slip for a received package” “the scanned package information may include an identifier for the package”); and 
based on the identifying of the package, providing, by the transport-provider computing system and to the UAV, a task update configured to update the respective transport task of the UAV ([0056] “the system may update a log that the UAV has received the package” 305, 306, Fig. 3 [0057] “a server of the system may determine and provide, to the UAV, a route path for delivering the package carried by the UAV”).  Studnicka does not explicitly disclose that each of these attributes occurs in a single embodiment.  It would have been obvious to modify Studnicka with the ability to perform these method steps from the multiple exemplary portions of the disclosure in order to combine prior art elements according to known methods to yield predictable results to operate an effective UAV based package transportation system.
As per claim 2, Studnicka teaches the method of claim 1.  Studnicka does not explicitly disclose that the predetermined order indicates an assignment of the UAV to the corresponding loading pad.  However, Kao teaches that predetermined order indicates an assignment of the UAV to the corresponding loading pad ([0073]One AGV has been assigned to the first loading zone”).  

As per claim 3, Studnicka teaches the method of claim 1.  Studnicka does not explicitly disclose that the predetermined order is based on an order of arrival of the UAV relative to one or more other UAVs of the plurality of UAVs.  However, in a related invention the concept of first come first served was a well-known practice (See Kao [0028] “A typical order pick up system may either serve the [] request on a first come first served basis”).  It would have been obvious to modify Studnicka to allow for the pickup of packages by UAV’s in the order of arrival in order to allow for a smooth loading operation which would prevent congestion at a loading facility or operator confusion which could obfuscate intended logistics.



As per claim 4, Studnicka teaches the method of claim 1, wherein the transport task lacks the specific package assignment for the UAV ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package” see also [0054] “the system may determine [] which UAV has received the package”).  


As per claim 5, Studnicka teaches the method of claim 1, wherein the UAV is configured to autonomously pick up, based on the predetermined order, the package from the corresponding loading pad ([0010] “In some examples the UAV may find and pick up the package for loading”) and that the UAV includes sensors which may be able to create images that would implicitly include representations of captured elements relative to other elements ([0039] “ UAV 200 may be equipped with one or more image sensors, such as image sensor 220 for capturing images and or videos. In some examples UAV 200 may have several cameras placed strategically such that images from the several cameras may be able to combine or stich multiple images together to create a panoramic or 360 degree photo sphere image and/or video.”).  Studnicka does not explicitly disclose identifying the loading pad based on sensor data collected by the UAV after arriving at the loading location, however such is implicitly included in the teaching wherein the UAV may find and pick up a package for loading ([0010] and [0039]).  It would have been obvious to modify Studnicka with the ability to utilize image sensors to capture a navigable environment of the UAV so as to enable it to find the locations serving as loading pads so the UAV may efficiently and safely traverse to and pickup a package.

As per claim 6, Studnicka teaches the method claim 1, wherein the packages that are ready for delivery have been placed on the plurality of loading pads by an item provider associated with the item provider request prior to the UAV creating a specific package assignment for the UAV ([0009-10], it is implicit from the disclosure that the packages which may be found and picked up by the UAV are ready for delivery when the UAV approaches such packages and that).  

As per claim 7, Studnicka teaches the method claim 1, wherein identifying the package picked up by the UAV comprises: receiving a unique identifier of the package obtained using a package identifying device installed and having a payload compartment of the UAV ([0054] “As part of the loading process, the UAV may scan a package slip for a received package and relay the scanned package information to a server of the system. In some examples, the scanned package information may include an identifier for the package.” [0040] “UAV 200 may include a basket, box, lockable box, container, and/or other cavity based carrying mechanism for carrying package”).  Studnicka does not explicitly disclose that the scanning means are within the payload compartment.  However, in a related invention, O’Toole teaches a camera system internal to the UAV compartment ([0049] “camera system 61 internal/external to compartment of drone 50”).  It would have been obvious to modify Studnicka with the inclusion of the sensor within the compartment in order to provide a contained means to sense only the desired information without external interference or distraction that may cause an inaccurate collection of data.

As per claim 8, Studnicka teaches the method of claim 1, wherein the providing, by the transport-provider computing system, the task update to the UAV comprises: 

determining a delivery location of the package ([0011] “The system may also determine a path for a UAV to take for transporting a package to its destination. In some examples, the system may receive global positioning location information for a package delivery destination. The location may be the location of a recipient device, such as a mobile phone, a home address, a business address, or any other dynamic or static location.”); 

determining a route from a current location of the UAV to the delivery location of the package ([0011] “Based on the location information the system may determine a path for the UAV to take to the delivery destination.” [0057] “At operation 306, a server of the system may determine and provide, to the UAV, a route path for delivering the package carried by the UAV. In some examples, when the UAV is dropping off multiple packages, the server may provide the ordering in which the packages are delivered based on which delivery location is closest to the location of the UAV. “); and 

transmitting, to the UAV, the route ([0057] “At operation 306, a server of the system may determine and provide, to the UAV, a route path for delivering the package carried by the UAV. In some examples, when the UAV is dropping off multiple packages, the server may provide the ordering in which the packages are delivered based on which delivery location is closest to the location of the UAV.” See also claim 3 “instructing the UAS to navigate the UAV to the location comprises communicating a route to the location.”).

As per claim 11, Applicant recites a non-transitory computer readable medium having essentially the same limitations as claim 1 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 12, Applicant recites a non-transitory computer readable medium having essentially the same limitations as claim 2 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 13, Applicant recites a non-transitory computer readable medium having essentially the same limitations as claim 3 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 14, Applicant recites a non-transitory computer readable medium having essentially the same limitations as claim 4 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 11, Applicant recites a non-transitory computer readable medium having essentially the same 15 as claim5 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 16, Applicant recites a system having essentially the same limitations as claim 1 and is accordingly rejected under the rationale presented supra mutatis mutandis.  Studnicka teaches a processor and a computer readable non-transitory medium ([0014]).  

As per claim 17,  Applicant recites a system having essentially the same limitations as claim 2 and is accordingly rejected under the rationale presented supra mutatis mutandis.

As per claim 18, Applicant recites a system having essentially the same limitations as claim 3 and is accordingly rejected under the rationale presented supra mutatis mutandis

As per claim 19, Applicant recites a system having essentially the same limitations as claim 4 and is accordingly rejected under the rationale presented supra mutatis mutandis

As per claim 20, Applicant recites a system having essentially the same limitations as claim 5 and is accordingly rejected under the rationale presented supra mutatis mutandis

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Studnicka (US 2017/0286892) in view of in KAO (US 2017/0270466). as applied to claim 1 above (“Studnicka”), and further in view of  Carpenter (US 2019/0028904)

As per claim 9, Studnicka teaches the method of claim 1, further comprising: based on one or more characteristics of the UAV, determining, by the transport-provider computing system, that the UAV is not capable of delivering the package picked up by the UAV ([0057] “ In some examples, the system may determine whether the package received by the UAV causes the UAV to exceed its carrying capacity. The system may display warnings or other information, such as how much the package is over capacity. If the package is assigned to that particular UAV and does not exceed its capacity, the system may update a log that the UAV has received the package.”) and to return a package the package to where the UAV initially received such package ([0087] and [0062] “if the weather condition does not change for an extended period of time or over a threshold period of time, the system may instruct the UAV to return the package to its original location”).  Studnkicka does not explicitly disclose based on determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to drop off the package at the loading location; based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package; and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location.  

However, in a related invention, Carpenter teaches based on determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to hand off the package to another UAV having capability to carry out the mission ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it is more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”); 

based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it si more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”); and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it si more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”).  It would have been obvious to modify Studnicka with determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to drop off the package at the loading location; based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package; and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location in order to increase the number of successful deliveries via UAVs while minimizing the chance of economic loss from drones being unable to deliver items as promised by the drone operator.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 10, the closest available prior art does not disclose or teach “item provider request specifies one or more of: (i) a number of UAV delivery flights by the plurality of UAVs for transportation of the plurality of packages from the loading location at the given time or (ii) a rate of UAV delivery flights by the plurality of UAVs for transportation of the plurality of packages from the loading location at the given time.”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner emphasizes that the claims are analyzed as a whole and this statement of reasons for allowance should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-15, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 1, 1, 1, 1, 15, 15, 15 ,15 ,15, 19, 19, 19, 19, and 19 of U.S. Patent No. 11,176,630 in view of Studnicka (US 2017/0286892) and Kao (US 2017/0270466). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally broader in scope by lacking limitations regarding a lack of package assignment and other narrowing details.  Further ‘630 does not explicitly disclose that upon arriving at the location, picking up, according to a predetermined order, a package disposed on a corresponding loading pad of a plurality of loading pads located at the loading location and containing packages that are ready for delivery.  However, in a related invention, Kao teaches the routing of automated vehicles to loading areas for controlling loading operations of such vehicles based upon a processing sequence (Abstract See [0073] “The processor 35 models the processing sequences of the purchasing requests, the loading zones, the pickup sequences of the articles, and the AGVs into arrays”  [0067] “the processor 35 may be configured to execute an optimization routing procedure to define the loading zones [], the assignment of AGVs [] the processing sequence of the purchasing request [] for generating the optimal routing plan” see also claim 1” assigning, by the processor, one automated guided vehicles to each of the loading zones defined for picking up the articles required in the respective loading zone; determining, by the processor, the processing sequence of the purchasing requests; and generating, by the processor, a routing plan for controlling loading operations of the automated guided vehicles according to the purchasing requests, the processing sequence, and the floor plan data such that the routing plan satisfies at least one constraint, the constraint comprising at least one delivery time constraint for each purchasing request and a cost constraint.”).  It would have been obvious to modify ‘630 with upon arriving at the location, picking up, according to a predetermined order, a package disposed on a corresponding loading pad of a plurality of loading pads located at the loading location and containing packages that are ready for delivery.in order allow the vehicle to satisfy the logistics demands and constraints placed upon the fulfilment system by operating models or other decision means.
‘630 does not explicitly disclose instructing the UAV to create a specific package assignment for the UAV upon arriving at the location, picking up a package at the loading location that are ready for delivery.  However, in a related invention, Studnicka teaches (ii) instructs the UAV to create a specific package assignment for the UAV by upon arriving at the location, picking up a package at the loading location containing packages that are ready for delivery ([0054] “At operation 305, the system may determine when a UAV receives a package to be delivered.  In some examples, a user, employee or other individual may load the package onto the UAV.   As part of the loading process, the UAV may scan a package slip for a received package and relay the scanned package information to a server of the system.”  “The UAV may relay the package information to the server of system along with information that identifies the UAV. In this manner, the system may determine and track which UAV has received the package and confirm that the UAV is ready to deliver the package.” Also ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package”). It would have been obvious to modify ‘630 with instructing the UAV to create a specific package assignment for the UAV upon arriving at the location, picking up a package at the loading location that are ready for delivery in order to allow a UAV to be a more adaptable cog in the machinery of automated order fulfillment whereby its means may be utilized as efficiently as possible.
As per claim 2, ‘630 does not explicitly disclose that the predetermined order indicates an assignment of the UAV to the corresponding loading pad.  However, Kao teaches that predetermined order indicates an assignment of the UAV to the corresponding loading pad ([0073]One AGV has been assigned to the first loading zone”).  
As per claim 3, ‘630 does not explicitly disclose that the predetermined order is based on an order of arrival of the UAV relative to one or more other UAVs of the plurality of UAVs.  However, in a related invention the concept of first come first served was a well-known practice (See Kao [0028] “A typical order pick up system may either serve the [] request on a first come first served basis”).  It would have been obvious to modify ‘630 to allow for the pickup of packages by UAV’s in the order of arrival in order to allow for a smooth loading operation which would prevent congestion at a loading facility or operator confusion which could obfuscate intended logistics.
As per claim 4, Studnicka teaches the method of claim 1, wherein the transport task lacks the specific package assignment for the UAV ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package” see also [0054] “the system may determine [] which UAV has received the package”).  
As per claim 5, Studnicka teaches the UAV is configured to autonomously pick up, based on the predetermined order, the package from the corresponding loading pad ([0010] “In some examples the UAV may find and pick up the package for loading”) and that the UAV includes sensors which may be able to create images that would implicitly include representations of captured elements relative to other elements ([0039] “ UAV 200 may be equipped with one or more image sensors, such as image sensor 220 for capturing images and or videos. In some examples UAV 200 may have several cameras placed strategically such that images from the several cameras may be able to combine or stich multiple images together to create a panoramic or 360 degree photo sphere image and/or video.”).  Studnicka does not explicitly disclose identifying the loading pad based on sensor data collected by the UAV after arriving at the loading location, however such is implicitly included in the teaching wherein the UAV may find and pick up a package for loading ([0010] and [0039]).  It would have been obvious to modify Studnicka with the ability to utilize image sensors to capture a navigable environment of the UAV so as to enable it to find the locations serving as loading pads so the UAV may efficiently and safely traverse to and pickup a package.

As per claim 6, Studnicka teaches that are ready for delivery have been placed on the plurality of loading pads by an item provider associated with the item provider request prior to the UAV creating a specific package assignment for the UAV ([0009-10], it is implicit from the disclosure that the packages which may be found and picked up by the UAV are ready for delivery when the UAV approaches such packages and that).  

As per claim 7, Studnicka teaches that identifying the package picked up by the UAV comprises: receiving a unique identifier of the package obtained using a package identifying device installed and having a payload compartment of the UAV ([0054] “As part of the loading process, the UAV may scan a package slip for a received package and relay the scanned package information to a server of the system. In some examples, the scanned package information may include an identifier for the package.” [0040] “UAV 200 may include a basket, box, lockable box, container, and/or other cavity based carrying mechanism for carrying package”).  Studnicka does not explicitly disclose that the scanning means are within the payload compartment.  However, in a related invention, O’Toole teaches a camera system internal to the UAV compartment ([0049] “camera system 61 internal/external to compartment of drone 50”).  It would have been obvious to modify Studnicka with the inclusion of the sensor within the compartment in order to provide a contained means to sense only the desired information without external interference or distraction that may cause an inaccurate collection of data.

As per claim 8, Studnicka teaches that the providing, by the transport-provider computing system, the task update to the UAV comprises: 

determining a delivery location of the package ([0011] “The system may also determine a path for a UAV to take for transporting a package to its destination. In some examples, the system may receive global positioning location information for a package delivery destination. The location may be the location of a recipient device, such as a mobile phone, a home address, a business address, or any other dynamic or static location.”); 

determining a route from a current location of the UAV to the delivery location of the package ([0011] “Based on the location information the system may determine a path for the UAV to take to the delivery destination.” [0057] “At operation 306, a server of the system may determine and provide, to the UAV, a route path for delivering the package carried by the UAV. In some examples, when the UAV is dropping off multiple packages, the server may provide the ordering in which the packages are delivered based on which delivery location is closest to the location of the UAV. “); and 

transmitting, to the UAV, the route ([0057] “At operation 306, a server of the system may determine and provide, to the UAV, a route path for delivering the package carried by the UAV. In some examples, when the UAV is dropping off multiple packages, the server may provide the ordering in which the packages are delivered based on which delivery location is closest to the location of the UAV.” See also claim 3 “instructing the UAS to navigate the UAV to the location comprises communicating a route to the location.”).  

Claim 9 is  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,176,630 in view of Studnicka (US 2017/0286892), Kao (US 2017/0270466), and Carpenter (US 2019/0028904).

As per claim 9, Studnicka teaches based on one or more characteristics of the UAV, determining, by the transport-provider computing system, that the UAV is not capable of delivering the package picked up by the UAV ([0057] “ In some examples, the system may determine whether the package received by the UAV causes the UAV to exceed its carrying capacity. The system may display warnings or other information, such as how much the package is over capacity. If the package is assigned to that particular UAV and does not exceed its capacity, the system may update a log that the UAV has received the package.”) and to return a package the package to where the UAV initially received such package ([0087] and [0062] “if the weather condition does not change for an extended period of time or over a threshold period of time, the system may instruct the UAV to return the package to its original location”).  ‘630 does not explicitly disclose based on determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to drop off the package at the loading location; based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package; and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location.  

However, in a related invention, Carpenter teaches based on determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to hand off the package to another UAV having capability to carry out the mission ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it is more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”); 

based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it si more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”); and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location ([0089] “communications amongst drones (and/or amongst drones and platforms) might facilitate payload transfer, with the system determining whether it si more efficient for one drone to hand-off the package to another drone (e.g., if the distance for delivery exceeds battery capacity of the first drone or if the first drone is toolarge to fit a particular area so it hands off the package to a smaller drone that can fit in a particular area, (and so on).”).  It would have been obvious to modify ‘630 with determining that the UAV is not capable of delivering the package picked up by the UAV, providing the task update to the UAV, wherein the task update comprises an instruction to drop off the package at the loading location; based on second one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the second UAV is capable of delivering the package to a delivery location of the package; and deploying, by the transport-provider computing system, the second UAV to pick up the package and deliver the package to the delivery location in order to increase the number of successful deliveries via UAVs while minimizing the chance of economic loss from drones being unable to deliver items as promised by the drone operator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663